Exhibit 4.20 Execution Version Chugach Electric Association, Inc. $90,000,000 4.20% First Mortgage Bonds, 2011 SeriesA Due March15, 2031 $185,000,000 4.75% First Mortgage Bonds, 2011 SeriesA Due March 15, 2041 Bond Purchase Agreement Dated January21, 2011 Table of Contents Section Heading Page Section1. Authorization of 2011 Series A Bonds 1 Section2. Sale and Purchase of 2011 Series A Bonds 2 Section3. Closing 2 Section4. Conditions to Closing 2 Section4.1. Representations and Warranties 3 Section4.2. Performance; No Default 3 Section4.3. Compliance Certificates 3 Section4.4. Opinions of Counsel 3 Section4.5. Purchase Permitted by Applicable Law, Etc 3 Section4.6. Sale of Other Bonds 4 Section4.7. Payment of Special Counsel Fees 4 Section4.8. Private Placement Number 4 Section4.9. Changes in Corporate Structure 4 Section4.10. Funding Instructions 4 Section4.11. UCC Financing Statements and Indenture 4 Section4.12. Proceedings and Documents 5 Section4.13. Documents Required by Indenture; Basis for Authentication 5 Section4.14. Regulatory Approval 5 Section4.15. Consents Under Existing Debt Agreements 5 Section4.16. Acceptance of Appointment to Receive Service of Process 5 Section5. Representations and Warranties of the Company 5 Section5.1. Organization; Power and Authority 5 Section5.2. Authorization, Etc 6 Section5.3. Disclosure 6 Section5.4. Organization and Ownership of Shares of Subsidiaries 6 Section5.5. Financial Statements; Material Liabilities 6 Section5.6. Compliance with Laws, Other Instruments, Etc 6 Section5.7. Governmental Authorizations, Etc 7 Section5.8. Litigation; Observance of Statutes and Orders 7 Section5.9. Taxes 7 Section5.10. Title to Property; Leases 7 Section5.11. Licenses, Permits, Etc 8 Section5.12. Compliance with ERISA 8 Section5.13. Private Offering by the Company 9 Section5.14. Use of Proceeds; Margin Regulations 9 Section5.15. Existing Indebtedness 9 - i - Section5.16. Foreign Assets Control Regulations, Etc 10 Section5.17. Status under Certain Statutes 10 Section5.18. Lien of Indenture 10 Section5.19. Filings 11 Section6. Representations of the Purchasers 11 Section6.1. Purchase for Investment 11 Section6.2. Source of Funds 11 Section7. Information as to Company 13 Section7.1. Financial and Business Information 13 Section7.2. Officer’s Certificate 16 Section7.3. Visitation 17 Section8. Affirmative Covenants 17 Section8.1. Compliance with Law 17 Section8.2. Insurance 17 Section8.3. Maintenance of Properties 17 Section8.4. Payment of Taxes 18 Section8.5. Corporate Existence, Etc 18 Section8.6. Books and Records 18 Section 9. Negative Covenants 18 Section9.1. Transactions with Affiliates 18 Section9.2. Line of Business 19 Section9.3. Terrorism Sanctions Regulations 19 Section 10. Registration; Exchange; Substitution of 2011 Series A Bonds 19 Section 11. Payments on 2011 Series A Bonds 19 Section 12. Expenses, Etc 20 Section12.1. Transaction Expenses 20 Section12.2. Survival 20 Section13. Survival of Representations and Warranties; Entire Agreement 20 Section14. Amendment and Waiver 21 Section14.1. Requirements 21 Section14.2. Solicitation of Holders of 2011 Series A Bonds 21 Section14.3. Binding Effect, Etc 21 - ii - Section14.4. 2011 Series A Bonds Held by Company, Etc 22 Section15. Notices 22 Section16. Indemnification 23 Section17. Reproduction of Documents 23 Section18. Confidential Information 23 Section 19. Substitution of Purchaser 24 Section20. Miscellaneous 24 Section20.1. Successors and Assigns 24 Section20.2. Payments Due on Non-Business Days 25 Section20.3. Accounting Terms 25 Section20.4. Severability 25 Section20.5. Construction, Etc 25 Section20.6. Counterparts 25 Section20.7. Governing Law 26 Section20.8. Jurisdiction and Process; Waiver of Jury Trial 26 - iii - Schedule A — Information Relating to Purchasers Schedule B — Defined Terms Schedule 4.11 — Collateral Filings Schedule 5.3 — Disclosure Documents Schedule 5.5 — Financial Statements Schedule 5.7 — Governmental Authorizations Schedule 5.15 — Existing Indebtedness Exhibit A — New Indenture Exhibit B — First Supplemental Indenture Exhibit 4.4(a)(i) — Form of Opinion of Special Counsel to the Company Exhibit 4.4(a)(ii) — Form of Opinion of General Counsel to the Company Exhibit 4.4(b) — Form of Opinion of Special Counsel to the Purchasers - iv - Chugach Electric Association, Inc. 5601 Electron Drive Anchorage, Alaska 99518 $90,000,000 4.20% First Mortgage Bonds, 2011 SeriesA Due March15, 2031 $185,000,000 4.75% First Mortgage Bonds, 2011 SeriesA Due March 15, 2041 January21, 2010 To Each of The Purchasers Listed in Schedule A Hereto: Ladies and Gentlemen: Chugach Electric Association, Inc., an Alaska electric cooperative (the “Company”), agrees with each of the purchasers whose names appear at the end hereof (each, a “Purchaser” and, collectively, the “Purchasers”) as follows: Section 1. Authorization of 2011 Series A Bonds. The Company is party to an Amended and Restated Indenture of Trust between the Company and U.S.Bank National Association, as Trustee, dated April1, 2001 (the “Original Indenture”), pursuant to which the Company has issued and sold certain bonds.The Company intends to amend and restate the Original Indenture by entering into a Second Amended and Restated Indenture of Trust between the Company and U.S.Bank National Association, as Trustee, substantially in the form attached hereto as ExhibitA, with such changes therein, if any as shall be approved by the Purchasers and the Company (the “New Indenture”).The Company will authorize the issue and sale of (i)$90,000,000 4.20% First Mortgage Bonds, 2011 SeriesA Due March15, 2031 (the “TrancheA Bonds”) and (ii)$185,000,000 4.75% First Mortgage Bonds, 2011 SeriesA Due March 15, 2041 (the “TrancheB Bonds” and together with the TrancheA Bonds, the “2011 Series A Bonds,” such term to include any such bonds issued in substitution therefor pursuant to the Indenture).The 2011 Series A Bonds will be issued under and secured by the New Indenture, as further supplemented by the First Supplemental Indenture of Trust (such First Supplemental Indenture being referred to as the “First Supplemental Indenture”).The First Supplemental Indenture will be substantially in the form attached hereto as ExhibitB, with such changes therein, if any, as shall be approved by the Purchasers and the Company.The New Indenture, as further amended and supplemented from time to time, including by the First Supplemental Indenture, is hereinafter referred to as the “Indenture.” Certain capitalized and other terms used in this Agreement are defined in ScheduleB; and references to a “Schedule” or an “Exhibit” are, unless otherwise specified, to a Schedule or an Exhibit attached to this Agreement.Terms used herein but not defined herein shall have the meanings set forth in the Indenture. Section 2. Sale and Purchase of 2011 Series A Bonds. Subject to the terms and conditions of this Agreement, the Company will issue and sell to each Purchaser and each Purchaser will purchase from the Company, at the Closing provided for in Section3, 2011 Series A Bonds of the tranche and in the principal amount specified opposite such Purchaser’s name in ScheduleA at the purchase price of 100% of the principal amount thereof.The Purchasers’ obligations hereunder are several and not joint obligations and no Purchaser shall have any liability to any Person for the performance or non-performance of any obligation by any other Purchaser hereunder. Section 3. Closing. The sale and purchase of the 2011 Series A Bonds to be purchased by each Purchaser shall occur at the offices of Chapman and Cutler LLP, 111West Monroe, Chicago, IL, at 10:00a.m., Chicago time, at a closing (the “Closing”) on January21, 2011 or on such other Business Day thereafter on or prior to January24, 2011 as may be agreed upon by the Company and the Purchasers.At the Closing the Company will deliver to each Purchaser the 2011 Series A Bonds to be purchased by such Purchaser in the form of a single 2011 Series A Bond of each tranche of the 2011 Series A Bonds being purchased by such Purchaser (or such greater number of 2011 Series A Bonds of the appropriate maturity in denominations of at least $100,000 as such Purchaser may request) dated the date of the Closing and registered in such Purchaser’s name (or in the name of its nominee), against delivery by such Purchaser to the Company or its order of immediately available funds in the amount of the purchase price therefor by wire transfer of immediately available funds for the account of the Company to U.S. Bank National Association(ABA #091000022), U.S. Bank Corporate Trust Account No. 180121167365) (Reference: Chugach Electric 2011A, Attn: Ryan Brennan).If at the Closing the Company shall fail to tender such 2011 Series A Bonds to any Purchaser as provided above in this Section3, or any of the conditions specified in Section4 shall not have been fulfilled to such Purchaser’s satisfaction, such Purchaser shall, at its election, be relieved of all further obligations under this Agreement, without thereby waiving any rights such Purchaser may have by reason of such failure or such nonfulfillment.The Company’s obligation to issue and sell to each Purchaser the Bonds to be sold to such Purchaser is subject to fulfillment, at Closing, of the condition set forth in Section 4.6. Section 4. Conditions to Closing. Each Purchaser’s obligation to purchase and pay for the 2011 Series A Bonds to be sold to such Purchaser at the Closing is subject to the fulfillment to such Purchaser’s satisfaction, prior to or at the Closing, of the following conditions: - 2 - Section4.1.Representations and Warranties.The representations and warranties of the Company in the Financing Agreements shall be correct when made and at the time of the Closing. Section4.2.Performance; No Default.The Company shall have performed and complied with all agreements and conditions contained in the Financing Agreements required to be performed or complied with by it prior to or at the Closing and after giving effect to the issue and sale of the 2011 Series A Bonds (and the application of the proceeds thereof as contemplated by Section5.14) no Default or Event of Default shall have occurred and be continuing. Section4.3.Compliance Certificates. (a) Officer’s Certificates.The Company shall have delivered to such Purchaser an Officer’s Certificate, dated the date of the Closing, certifying (i)that the conditions specified in Section4 of this Agreement have been fulfilled, (ii)an attached true, complete and correct copy of the Indenture, and (iii)attached true, complete and correct copies of all certificates and opinions delivered to the Trustee under the Indenture in connection with the issuance of the 2011 Series A Bonds under the Indenture. (b)Secretary’s Certificate.The Company shall have delivered to such Purchaser a certificate of its Secretary, Assistant Secretary, or other officer authorized by the Company to make such certification, dated the date of Closing, certifying as to the resolutions attached thereto and other corporate proceedings relating to the authorization, execution and delivery of the Financing Agreements. (c)Secretary’s Certificate of the Trustee. The Trustee shall have delivered to such Purchaser a certificate of a corporate trust officer, dated the date of the Closing, certifying as to the resolutions attached thereto and the authorization, execution and delivery of the Indenture and Bonds. Section4.4.Opinions of Counsel.Such Purchaser shall have received opinions in form and substance satisfactory to such Purchaser, dated the date of the Closing (a)from (i)Davis Wright Tremaine LLP, counsel for the Company, and (ii)MarkK. Johnson, General Counsel to the Company, covering the matters set forth in Exhibits4.4(a)(i) and 4.4(a)(ii), respectively, and covering such other matters incident to the transactions contemplated hereby as such Purchaser or its counsel may reasonably request (and the Company hereby authorizes its counsel to deliver such opinion to the Purchasers) and (b)from Chapman and Cutler LLP, the Purchasers’ special counsel in connection with such transactions, substantially in the form set forth in Exhibit4.4(b) and covering such other matters incident to such transactions as such Purchaser may reasonably request. Section4.5.Purchase Permitted by Applicable Law, Etc.On the date of the Closing such Purchaser’s purchase of 2011 Series A Bonds shall (a)be permitted by the laws and regulations of each jurisdiction to which such Purchaser is subject, without recourse to provisions (such as section1405(a)(8) of the NewYork Insurance Law) permitting limited investments by insurance companies without restriction as to the character of the particular investment, (b)not violate any applicable law or regulation (including, without limitation, RegulationT, U or X of the Board of Governors of the Federal Reserve System) and (c)not subject such Purchaser to any tax, penalty or liability under or pursuant to any applicable law or regulation, which law or regulation was not in effect on the date hereof.If requested by such Purchaser, such Purchaser shall have received an Officer’s Certificate certifying as to such matters of fact as such Purchaser may reasonably specify to enable such Purchaser to determine whether such purchase is so permitted. - 3 - Section4.6.Sale of Other Bonds.Contemporaneously with the Closing the Company shall sell to each other Purchaser and each other Purchaser shall purchase the 2011 Series A Bonds to be purchased by it at the Closing as specified in ScheduleA. Section4.7.Payment of Special Counsel Fees.Without limiting the provisions of Section12.1, the Company shall have paid on or before the Closing the fees, charges and disbursements of the Purchasers’ special counsel referred to in Section4.4(b) to the extent reflected in a statement of such counsel rendered to the Company at least one Business Day prior to the Closing. Section4.8.Private Placement Number.A Private Placement Number issued by Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have been obtained for each tranche of the 2011 Series A Bonds. Section4.9.Changes in Corporate Structure.The Company shall not have changed its jurisdiction of incorporation or organization, as applicable, or been a party to any merger or consolidation or succeeded to all or any substantial part of the liabilities of any other entity, at any time following the date of the most recent financial statements referred to in Schedule5.5. Section4.10.Funding Instructions.At least three Business Days prior to the date of the Closing, each Purchaser shall have received written instructions signed by a Responsible Officer on letterhead of the Company confirming the information specified in Section3 including (i)the name and address of the transferee bank, (ii)such transferee bank’s ABA number and (iii)the account name and number into which the purchase price for the 2011 Series A Bonds is to be deposited. Section4.11.UCC Financing Statements and Indenture. The Company shall have caused (i)the New Indenture and the First Supplemental Indenture to have been recorded or filed at or prior to the Closing as a real estate mortgage in such manner and in all places in which recording is necessary to preserve and protect the lien of the Indenture upon any of the properties of the Company specifically described therein as subject to the lien of the Indenture, and which are described in Schedule4.11, (ii)all financing statements under the UCC with respect to the personal property described in the granting clauses of the Indenture to have been filed in all places necessary to perfect and protect the security interest granted by the Indenture to the extent such security can be perfected by the filing of appropriate financing statements, and which are described in Schedule4.11 (all such recordations and filings as provided in clauses(i) and (ii) of this Section4.11 being referred to as the“Collateral Filings”), and (iii)all taxes, fees and other charges payable in connection with the execution, delivery and filing of the Indenture to have been paid in full. - 4 - Section4.12.Proceedings and Documents.All corporate and other proceedings in connection with the transactions contemplated by this Agreement and all documents and instruments incident to such transactions shall be satisfactory to such Purchaser and its special counsel, and such Purchaser and its special counsel shall have received all such counterpart originals or certified or other copies of such documents as such Purchaser or such special counsel may reasonably request. Section4.13.Documents Required by Indenture; Basis for Authentication.The Company shall have furnished to the Trustee the resolutions, certificates, instruments, opinions and cash, if any, required to be delivered prior to or upon the issuance of the Bonds pursuant to the provisions of the Indenture.The Company shall have requested the Trustee to, and the Trustee shall have, authenticated the Bonds pursuant to Article5 of the Indenture.The Company shall have complied with all other conditions with respect to the issuance and authentication of the Bonds imposed by the Indenture. Section4.14.Regulatory Approval.Prior to the Closing, such Purchaser and its special counsel shall have received evidence, including, without limitation, an opinion of counsel, in form and substance satisfactory to such Purchaser and its special counsel, demonstrating that all approvals and authorizations of (a)the Federal Energy Regulatory Commission under the Federal Power Act and (b)the Regulatory Commission of Alaska under the laws of the State of Alaska which are required to be obtained in connection with the issuance of the Bonds, and the execution and delivery by the Company of, and the performance by the Company of its obligations under, the Financing Agreements have been duly obtained, validly issued and are in full force and effect and final, and all periods for appeal and rehearing by third parties have expired and all conditions contained in such approvals and authorizations which are to be fulfilled on or prior to the issuance of the Bonds have been fulfilled. Section4.15.Consents Under Existing Debt Agreements.The Company shall have obtained all consents required under its existing debt agreements in connection with the Company’s incurrence of the Indebtedness under the Financing Agreements. Section4.16.Acceptance of Appointment to Receive Service of Process.Such Purchaser shall have received evidence of the acceptance by CTCorporation System of the appointment and designation provided for by Section20.8(b) (and the payment of all fees in respect thereof for the period from the date of the Closing to a date not earlier than the third anniversary date of the Closing). Section 5. Representations and Warranties of the Company. The Company represents and warrants to each Purchaser that: Section5.1.Organization; Power and Authority.The Company is an electric cooperative duly organized, validly existing and in good standing under the laws of the State of Alaska.The Company has the corporate power and authority to own or hold under lease the properties it purports to own or hold under lease, to transact the business it transacts and proposes to transact, to execute and deliver the Financing Agreements and to perform the provisions hereof and thereof. - 5 - Section5.2.Authorization, Etc.The Financing Agreements have been duly authorized by all necessary corporate action on the part of the Company, and the Financing Agreements constitute, and upon execution and delivery thereof the 2011 Series A Bonds will constitute, a legal, valid and binding obligation of the Company enforceable against the Company in accordance with their terms, except as such enforceability may be limited by (i)applicable bankruptcy, insolvency, reorganization, moratorium or other similar laws affecting the enforcement of creditors’ rights generally and (ii)general principles of equity (regardless of whether such enforceability is considered in a proceeding in equity or at law). Section5.3.Disclosure.The Company, through its agent, Banc of America Securities LLC, has delivered to the Purchasers a copy of a Private Placement Memorandum, dated November 2010 (the “Memorandum”), relating to the transactions contemplated hereby.This Agreement, the Memorandum and the documents, certificates or other writings delivered to the Purchasers by or on behalf of the Company in connection with the transactions contemplated hereby and identified in Schedule5.3, and the financial statements listed in Schedule5.5 (this Agreement, the Memorandum and such documents, certificates or other writings and such financial statements delivered to each Purchaser prior to November 18, 2010 being referred to, collectively, as the “Disclosure Documents”), taken as a whole, do not contain any untrue statement of a material fact or omit to state any material fact necessary to make the statements therein not misleading in light of the circumstances under which they were made.Except as disclosed in the Disclosure Documents, since December31, 2009, there has been no change in the financial condition, operations, business, or properties of the Company except changes that individually or in the aggregate would not reasonably be expected to have a Material Adverse Effect. Section5.4.No Subsidiaries.The Company has no Subsidiaries. Section5.5.Financial Statements; Material Liabilities.The Company has delivered to each Purchaser copies of the financial statements of the Company listed on Schedule5.5.All of said financial statements (including in each case the related schedules and notes) fairly present in all material respects the financial position of the Company as of the respective dates specified in such Schedule and the results of its operations and cash flows for the respective periods so specified and have been prepared in accordance with GAAP consistently applied throughout the periods involved except as set forth in the notes thereto (subject, in the case of any interim financial statements, to normal year-end adjustments).The Company does not have any Material liabilities that are not disclosed on such financial statements or otherwise disclosed in the Disclosure Documents. Section5.6.Compliance with Laws, Other Instruments, Etc.The execution, delivery and performance by the Company of the Financing Agreements will not (i)contravene, result in any breach of, or constitute a default under, or result in the creation of any Lien, other than the Lien created under the Indenture, in respect of any property of the Company under, any indenture, mortgage, deed of trust, loan, purchase or credit agreement, lease, corporate charter or by-laws, or any other Material agreement or instrument to which the Company is bound or by which the Company or any of its properties may be bound or affected, (ii)conflict with or result in a breach of any of the terms, conditions or provisions of any order, judgment, decree, or ruling of any court, arbitrator or Governmental Authority applicable to the Company or (iii)violate any provision of any statute or other rule or regulation of any Governmental Authority applicable to the Company. - 6 - Section5.7.Governmental Authorizations, Etc.Except for the Collateral Filings contemplated by Section4.11, no consent, approval or authorization of, or registration, filing or declaration with, any Governmental Authority is required in connection with the execution, delivery or performance by the Company of the Financing Agreements. Section5.8.Litigation; Observance of Statutes and Orders.(a)There are no actions, suits, investigations or proceedings pending or, to the knowledge of the Company, threatened against or affecting the Company or any property of the Company in any court or before any arbitrator of any kind or before or by any Governmental Authority that, individually or in the aggregate, would reasonably be expected to have a Material Adverse Effect. (b)The Company is not in default under any order, judgment, decree or ruling of any court, arbitrator or Governmental Authority or in violation of any applicable law, ordinance, rule or regulation (including without limitation Environmental Laws or the USA Patriot Act) of any Governmental Authority, which default or violation, individually or in the aggregate, would reasonably be expected to have a Material Adverse Effect. Section5.9.Taxes.The Company has filed all income tax returns that are required to have been filed in any jurisdiction, and have paid all taxes shown to be due and payable on such returns and all other taxes and assessments payable by them, to the extent such taxes and assessments have become due and payable and before they have become delinquent, except for any taxes and assessments (i)the amount of which is not individually or in the aggregate Material or (ii)the amount, applicability or validity of which is currently being contested in good faith by appropriate proceedings and with respect to which the Company, as the case may be, has established adequate reserves in accordance with GAAP.The Federal income tax liabilities of the Company have been finally determined (whether by reason of completed audits or the statute of limitations having run) for all fiscal years up to and including the fiscal year ended December31, 2006. Section5.10.Title to Property; Leases.The Company has good and sufficient title to its Material properties, including all such properties reflected in the most recent audited balance sheet referred to in Section5.5 or purported to have been acquired by the Company after said date (except as sold or otherwise disposed of in the ordinary course of business), in each case free and clear of Liens (other than the Lien created by the Indenture) prohibited by this Agreement or the Indenture.All Material leases are valid and subsisting and are in full force and effect in all material respects. - 7 - Section5.11.Licenses, Permits, Etc.The Company owns or possesses all licenses, permits, franchises, authorizations, patents, copyrights, proprietary software, service marks, trademarks and trade names, or rights thereto, that are Material, without known conflict with the rights of others, except for those conflicts that, individually or in the aggregate, would not have a Material Adverse Effect. Section5.12.Compliance with ERISA.(a)The Company and each ERISA Affiliate have operated and administered each Plan in compliance with all applicable laws except for such instances of noncompliance as have not resulted in and could not reasonably be expected to result in a Material Adverse Effect.Neither the Company nor any ERISA Affiliate has incurred any liability pursuant to TitleI or IV of ERISA or the penalty or excise tax provisions of the Code relating to “employee benefit plans” (as defined in section3 of ERISA); and no event, transaction or condition has occurred or exists that would reasonably be expected to result in the incurrence of any such liability by the Company or any ERISA Affiliate, or in the imposition of any Lien on any of the rights, properties or assets of the Company or any ERISA Affiliate, in either case pursuant to TitleI or IV of ERISA or to such penalty or excise tax provisions or to section401(a)(29) or 412 of the Code or section4068 of ERISA, other than such liabilities or Liens as would not be reasonably be expected individually or in the aggregate to have a Material Adverse Effect. (b) The present value of the aggregate benefit liabilities under each of the Plans (other than Multiemployer Plans) subject to Section412 of the Code or TitleIV of ERISAthat is attributable to the employees of the Company and each of its ERISA Affiliates, determined as of the end of such Plan’s most recently ended plan year on the basis of the actuarial assumptions specified for funding purposes in such Plan’s most recent actuarial valuation report, did not exceed the aggregate current value of the assets of such Plan allocable to such benefit liabilities by more than$6,128,000 in the case of any single Plan and by more than$6,128,000 in the aggregate for all Plans.The term “benefit liabilities” has the meaning specified in section4001 of ERISA and the terms “current value” and “present value” have the meanings specified in section3 of ERISA. (c) The Company and its ERISA Affiliates have not incurred withdrawal liabilities (and are not subject to contingent withdrawal liabilities) under section4201 or 4204 of ERISA in respect of Multiemployer Plans that individually or in the aggregate are Material. (d) The expected postretirement benefit obligation (determined as of the last day of the Company’s most recently ended fiscal year in accordance with Financial Accounting Standards Board Statement No.106, without regard to liabilities attributable to continuation coverage mandated by section4980B of the Code) of the Company is not Material. (e) The execution and delivery of this Agreement and the issuance and sale of the 2011 Series A Bonds hereunder will not involve any transaction that is subject to the prohibitions of section406 of ERISA or in connection with which a tax could be imposed pursuant to section4975(c)(1)(A)-(D) of the Code.The representation by the Company to each Purchaser in the first sentence of this Section5.12(e) is made in reliance upon and subject to the accuracy of such Purchaser’s representation in Section6.2 as to the sources of the funds used to pay the purchase price of the 2011 Series A Bonds to be purchased by such Purchaser. - 8 - Section5.13.Private Offering by the Company.Neither the Company nor anyone acting on its behalf has offered the 2011 Series A Bonds or any similar securities for sale to, or solicited any offer to buy any of the same from, or otherwise approached or negotiated in respect thereof with, any person other than the Purchasers and thirty-five (35) other Institutional Investors, each of which has been offered the 2011 Series A Bonds at a private sale for investment.Neither the Company nor anyone acting on its behalf has taken, or will take, any action that would subject the issuance or sale of the 2011 Series A Bonds to the registration requirements of Section5 of the Securities Act or to the registration requirements of any securities or blue sky laws of any applicable jurisdiction. Section5.14.Use of Proceeds; Margin Regulations.The Company will apply the proceeds of the sale of the 2011 Series A Bonds to repay existing Indebtedness and for general corporate purposes of the Company.No part of the proceeds from the sale of the 2011 Series A Bonds hereunder will be used, directly or indirectly, for the purpose of buying or carrying any margin stock within the meaning of RegulationU of the Board of Governors of the Federal Reserve System (12CFR 221), or for the purpose of buying or carrying or trading in any securities under such circumstances as to involve the Company in a violation of RegulationX of said Board (12CFR 224) or to involve any broker or dealer in a violation of RegulationT of said Board (12CFR 220).Margin stock does not constitute more than 0.5% of the value of the assets of the Company and the Company does not have any present intention that margin stock will constitute more than 0.5% of the value of such assets.As used in this Section, the terms “margin stock” and “purpose of buying or carrying” shall have the meanings assigned to them in said RegulationU. Section5.15.Existing Indebtedness.(a)Except as described therein or the financial statements listed on Schedule5.5, Schedule5.15(a) sets forth a complete and correct list of all outstanding Indebtedness of the Company as of June30, 2010 (including, except with respect to trade payables incurred in the ordinary course of business and not exceeding $5,000,000 in the aggregate, a description of the obligees, principal amount outstanding and collateral therefor, if any, and Guaranty thereof, if any), since which date there has been no Material change in the amounts, interest rates, sinking funds, installment payments or maturities of the Indebtedness of the Company.The Company is not in default and no waiver of default is currently in effect in the payment of any principal or interest on any Indebtedness of the Company and no event or condition exists with respect to any Indebtedness of the Company the outstanding principal amount of which exceeds $5,000,000 that would permit (or that with notice or the lapse of time, or both, would permit) one or more Persons to cause such Indebtedness to become due and payable before its stated maturity or before its regularly scheduled dates of payment. (b) The Company is not a party to, or otherwise subject to any provision contained in, any instrument evidencing Indebtedness of the Company, any agreement relating thereto or any other agreement (including, but not limited to, its charter or other organizational document) which limits the amount of, or otherwise imposes restrictions on the incurring of, Indebtedness of the Company, except as specifically indicated in Schedule5.15(b). - 9 - Section5.16.Foreign Assets Control Regulations, Etc.(a)Neither the sale of the 2011 Series A Bonds by the Company hereunder nor its use of the proceeds thereof will violate the Trading with the Enemy Act, as amended, or any of the foreign assets control regulations of the United States Treasury Department (31CFR, SubtitleB, ChapterV, as amended) or any enabling legislation or executive order relating thereto. (b) The Company (i)is not a Person described or designated in the Specially Designated Nationals and Blocked Persons List of the Office of Foreign Assets Control or in Section1 of the Anti-Terrorism Order and (ii)does not engage in any dealings or transactions with any such Person in violation of applicable law.The Company is in compliance, in all material respects, with the USA Patriot Act. (c) The Company shall not use any part of the proceeds from the sale of the 2011 Series A Bonds hereunder will be used, directly or indirectly, to knowingly make payments to any governmental official or employee, political party, official of a political party, candidate for political office, or anyone else acting in an official capacity, in order to obtain, retain or direct business or obtain any improper advantage, in violation of the United States Foreign Corrupt Practices Act of 1977, as amended, assuming in all cases that such Act applies to the Company. Section5.17.Status under Certain Statutes.The Company is not subject to regulation (a)under the Investment Company Act of 1940, as amended, (b)under the Public Utility Holding Company Act of 2005, as amended, (c)under the ICC Termination Act of 1995, as amended, or (d)as a “public utility” under the Federal Power Act, as amended. Section5.18.Lien of Indenture.(a)Upon execution, delivery and recordation of the New Indenture, the New Indenture will constitute a valid first priority Lien upon all of the properties and assets of the Company specifically or generally described or referred to in the Indenture as being subject to the Lien thereof, subject only to the exceptions referred to or permitted in the Indenture, and will create a first priority Lien upon all properties and assets acquired by the Company after the date of the New Indenture which are required to be subjected to the Lien of the Indenture, when acquired by the Company, subject only to the exceptions referred to or permitted in the Indenture and subject, further, as to real property, to the recordation of a supplement to the Indenture describing such after-acquired property (provided no intervening Liens shall have been filed or recorded against such property prior to the filing or recording of such supplement).The descriptions of all such properties and assets contained in the granting clauses of, and exhibits to, the Indenture are correct and adequate for the purposes of the Indenture. (b) Contemporaneously with, or prior to, the Closing, (i)the New Indenture will be duly executed and delivered and will be duly filed or recorded as an indenture of mortgage of real estate, and any required filings with respect to personal property and fixtures subject to the Lien of the Indenture will be duly made in each place in which such recording or filing is required to protect, preserve and perfect the Lien of the Indenture, (ii)the First Supplemental Indenture will be duly executed and delivered and will be duly filed or recorded in each place in which the New Indenture has been filed or recorded and in all other places required to protect, preserve and perfect the Lien of the Indenture, and (iii)all taxes and recording and filing fees required to be paid with respect to the execution and delivery of the New Indenture and the First Supplemental Indenture, the filing of financing statements related thereto and similar documents and the issuance of the 2011 Series A Bonds thereunder will be paid by the Company. - 10 - (c) At all times prior to and after the recording of the First Supplemental Indenture as provided in Section5.18(b), the 2011 Series A Bonds, when executed by the Company, authenticated and delivered by the Trustee and issued by the Company to the Purchasers will be the legal, valid and binding obligations of the Company enforceable in accordance with their terms and the terms of the Indenture and entitled to the benefits of and secured by the Lien of the Indenture equally and ratably with all other Outstanding Secured Obligations. (d) As of the date hereof, the Company has no “Excludable Property” as defined in the Indenture. Section5.19.Filings.No action, including any filings, registration or notice, is necessary in Alaska, or any other jurisdictions to ensure the legality, validity, enforceability, priority or perfection of the Financing Agreements except for the Collateral Filings set forth in Schedule4.11, which will be filed or recorded on or prior to the date of Closing.No other action, including any filing, registration or notice, is necessary in Alaska, or any other jurisdiction to establish or protect for the benefit of the Trustee and the holders of 2011 Series A Bonds, the security interest and Liens purported to be created under the Indenture and the other Financing Agreements, except in each case for the Collateral Filings and the filing of continuation statements with respect to any Collateral Filing at the time and in the manner provided under applicable law. Section 6. Representations of the Purchasers. Section6.1.Purchase for Investment.Each Purchaser severally represents that it is purchasing the 2011 Series A Bonds for its own account or for one or more separate accounts maintained by such Purchaser or for the account of one or more pension or trust funds and not with a view to the distribution thereof, provided that the disposition of such Purchaser’s or their property shall at all times be within such Purchaser’s or their control.Each Purchaser understands that the 2011 Series A Bonds have not been registered under the Securities Act and may be resold only if registered pursuant to the provisions of the Securities Act or if an exemption from registration is available, except under circumstances where neither such registration nor such an exemption is required by law, and that the Company is not required to register the 2011 Series A Bonds. Section6.2.Source of Funds.Each Purchaser severally represents that at least one of the following statements is an accurate representation as to each source of funds (a “Source”) to be used by such Purchaser to pay the purchase price of the 2011 Series A Bonds to be purchased by such Purchaser hereunder: (a) the Source is an “insurance company general account” (as the term is defined in the United States Department of Labor’s Prohibited Transaction Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by the annual statement for life insurance companies approved by the National Association of Insurance Commissioners (the “NAIC Annual Statement”)) for the general account contract(s) held by or on behalf of any employee benefit plan together with the amount of the reserves and liabilities for the general account contract(s) held by or on behalf of any other employee benefit plans maintained by the same employer (or affiliate thereof as defined in PTE 95-60) or by the same employee organization in the general account do not exceed 10% of the total reserves and liabilities of the general account (exclusive of separate account liabilities) plus surplus as set forth in the NAIC Annual Statement filed with such Purchaser’s state of domicile; or - 11 - (b) the Source is a separate account that is maintained solely in connection with such Purchaser’s fixed contractual obligations under which the amounts payable, or credited, to any employee benefit plan (or its related trust) that has any interest in such separate account (or to any participant or beneficiary of such plan (including any annuitant)) are not affected in any manner by the investment performance of the separate account; or (c) the Source is either (i)an “insurance company pooled separate account,” (within the meaning of PTE 90-1) or (ii)a “bank collective investment fund” (within the meaning of the PTE 91-38) and, except as disclosed by such Purchaser to the Company in writing pursuant to this clause(c), no employee benefit plan or group of plans maintained by the same employer or employee organization beneficially owns more than 10% of all assets allocated to such pooled separate account or collective investment fund; or (d) the Source constitutes assets of an “investment fund” (within the meaning of PartVI of PTE84-14 (the “QPAM Exemption”)) managed by a “qualified professional asset manager” or “QPAM” (within the meaning of PartVI of the QPAM Exemption); no employee benefit plan’s assets that are included in such investment fund, when combined with the assets of all other employee benefit plans established or maintained by the same employer or by an “affiliate” (within the meaning of SectionVI(c)(1) of the QPAM Exemption) of such employer or by the same employee organization and managed by such QPAM, exceed 20% of the total client assets managed by such QPAM, the conditions of PartI(c) and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person controlling or controlled by the QPAM (applying the definition of “control” in SectionVI(e) of the QPAM Exemption) owns a 5% or more interest in the Companyand (i)the identity of such QPAM and (ii)the names of all employee benefit plans whose assets are included in such investment fund have been disclosed to the Company in writing pursuant to this clause(d); or (e) the Source constitutes assets of a “plan(s)” (within the meaning of SectionIV of PTE96-23 (the “INHAM Exemption”)) managed by an “in-house asset manager” or “INHAM” (within the meaning of PartIV of the INHAM Exemption); the conditions of PartI(a), (g) and (h) of the INHAM Exemption are satisfied; neither the INHAM nor a person controlling or controlled by the INHAM (applying the definition of “control” in SectionIV(d) of the INHAM Exemption) owns a 5% or more interest in the Company and (i)the identity of such INHAM and (ii)the name(s) of the employee benefit plan(s) whose assets constitute the Source have been disclosed to the Company in writing pursuant to this clause(e); or - 12 - (f) the Source is a governmental plan; or (g)the Source is one or more employee benefit plans, or a separate account or trust fund comprised of one or more employee benefit plans, each of which has been identified to the Company in writing pursuant to this clause(g); or (h)the Source does not include “assets” of any employee benefit plan, other than a plan exempt from the coverage of ERISA. As used in this Section6.2, the terms “employee benefit plan,” “governmental plan,” and “separate account” shall have the respective meanings assigned to such terms in section3 of ERISA. Section 7. Information as to Company. Section7.1.Financial and Business Information.The Company shall deliver to each holder of 2011 Series A Bonds that is an Institutional Investor: (a) Quarterly Statements — within 60days (or such shorter period as is 15days greater than the period applicable to the filing of the Company’s Quarterly Report on Form10-Q (the “Form10-Q”) with the SEC regardless of whether the Company is subject to the filing requirements thereof) after the end of each quarterly fiscal period in each fiscal year of the Company (other than the last quarterly fiscal period of each such fiscal year), duplicate copies of, (i) a consolidated balance sheet of the Company and its Subsidiaries as at the end of such quarter, and (ii) consolidated statements of income and changes in cash flows of the Company and its Subsidiaries, for such quarter and (in the case of the second and third quarters) for the portion of the fiscal year ending with such quarter, setting forth in each case in comparative form the figures for the corresponding periods in the previous fiscal year, all in reasonable detail, prepared in accordance with GAAP applicable to quarterly financial statements generally, and certified by a Senior Financial Officer as fairly presenting, in all material respects, the financial position of the companies being reported on and their results of operations and cash flows, subject to changes resulting from year-end adjustments; (b) Annual Statements — within 105 days (or such shorter period as is 15 days greater than the period applicable to the filing of the Company’s Annual Report on Form10 K (the “Form10 K”) with the SEC regardless of whether the Company is subject to the filing requirements thereof) after the end of each fiscal year of the Company, duplicate copies of, - 13 - (i) a consolidated balance sheet of the Company and its Subsidiaries, as at the end of such year, and (ii) consolidated statements of income, changes in patronage capital and membership fees and cash flows of the Company and its Subsidiaries for such year, setting forth in each case in comparative form the figures for the previous fiscal year, all in reasonable detail, prepared in accordance with GAAP, and accompanied by an opinion thereon of independent public accountants of recognized national standing, which opinion shall state that such financial statements present fairly, in all material respects, the financial position of the companies being reported upon and their results of operations and cash flows and have been prepared in conformity with GAAP, and that the examination of such accountants in connection with such financial statements has been made in accordance with generally accepted auditing standards, and that such audit provides a reasonable basis for such opinion in the circumstances, provided that the delivery within the time period specified above of the Company’s Annual Report on Form10-K for such fiscal year (together with the Company’s annual report to shareholders, if any, prepared pursuant to Rule 14a-3 under the Exchange Act) prepared in accordance with the requirements therefor and filed with the SEC shall be deemed to satisfy the requirements of this Section 7.1(b), and provided, further, that the Company shall be deemed to have made such delivery of such Form10-K if it shall have timely made Electronic Delivery thereof; (c)SEC and Other Reports — promptly upon their becoming available, one copy of (i)each financial statement, report, notice or proxy statement required to be sent by the Company or any Subsidiary to its principal lending banks as a whole (excluding information sent to such banks in the ordinary course of administration of a bank facility, such as information relating to pricing and borrowing availability) or to its public securities holders generally, and (ii)each regular or periodic report, each registration statement that shall have become effective (without exhibits except as expressly requested by such holder), and each final prospectus and all amendments thereto filed by the Company with the SEC or any Subsidiary; (d) Notice of Default or Event of Default — promptly, and in any event within five Business Days after a Responsible Officer becoming aware of the existence of any Default or Event of Default, a written notice specifying the nature and period of existence thereof and what action the Company is taking or proposes to take with respect thereto; - 14 - (e) ERISA Matters — promptly, and in any event within five Business Days after a Responsible Officer becoming aware of any of the following, a written notice setting forth the nature thereof and the action, if any, that the Company or an ERISA Affiliate proposes to take with respect thereto: (i) with respect to any Plan, any reportable event, as defined in section4043(c) of ERISA and the regulations thereunder, for which notice thereof has not been waived pursuant to such regulations as in effect on the date hereof; or (ii) the taking by the PBGC of steps to institute, or the threatening by the PBGC of the institution of, proceedings under section4042 of ERISA for the termination of, or the appointment of a trustee to administer, any Plan, or the receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer Plan that such action has been taken by the PBGC with respect to such Multiemployer Plan; or (iii) any event, transaction or condition that could result in the incurrence of any liability by the Company or any ERISA Affiliate pursuant to TitleI or IV of ERISA or the penalty or excise tax provisions of the Code relating to employee benefit plans, or in the imposition of any Lien on any of the rights, properties or assets of the Company or any ERISA Affiliate pursuant to TitleI or IV of ERISA or such penalty or excise tax provisions, if such liability or Lien, taken together with any other such liabilities or Liens then existing, would reasonably be expected to have a Material Adverse Effect; (f) Supplemental Indentures — promptly, and in any event within five Business Days after the execution and delivery thereof, a copy of any indenture supplemental to the Indenture that the Company from time to time may hereafter execute and deliver which amends the Indenture in any respect; (g) Notices from Governmental Authority — promptly, and in any event within 30days of receipt thereof, copies of any notice to the Company or any Subsidiary from any Federal or state Governmental Authority relating to any order, ruling, statute or other law or regulation that could reasonably be expected to have a Material Adverse Effect; (h) Certain Notices Under the Indenture — true, correct and complete copies of any notices required to be delivered by the Company to such holder pursuant to the terms and provisions of the Indenture; and (i) Requested Information — with reasonable promptness, such other data and information relating to the business, operations, affairs, financial condition, assets or properties of the Company or any of its Subsidiaries (including, but without limitation, actual copies of the Company’s Form10-Q and Form10-K, if any) or relating to the ability of the Company to perform its obligations under any Financing Agreement as from time to time may be reasonably requested by such holder of 2011 Series A Bonds after a Default that is continuing. - 15 - All information required to be delivered by the Company pursuant to Section7.1(a)-(c) shall be deemed to have been furnished if the Company shall have timely made the same available on the its website at www.chugachelectric.com and, substantially concurrently therewith (except in the case of the delivery of forms 10-K and 10-Q and any financial statements or other information contained therein, as to which no separate notification shall be necessary if such information has been posted on the Company’s website within the deadlines specified in Section7.1(a) and Section7.1(b)), shall have notified each holder of 2011 Series A Bonds that such information has been posted on its website and such information is fully accessible (such availability and notice thereof being referred to as “Electronic Delivery”), provided, that if any holder of 2011 Series A Bonds is unable to access the Company’s website the Company agrees to provide such holder with paper or electronic copies of such information required to be furnished pursuant to Section7.1(a)-(c) promptly following notice (and thereafter so long as such notice remains in effect) from such holder. Section7.2.Officer’s Certificate. Each set of financial statements delivered to a holder of 2011 Series A Bonds pursuant to Section7.1(a) shall be accompanied by a certificate of a Senior Financial Officer setting forth (which, in the case of Electronic Delivery of any such financial statements, shall be by separate concurrent delivery of such certificate to each holder of 2011 Series A Bonds): (a) Covenant Compliance — (i)the information (including detailed calculations) required in order to establish whether the Company was in compliance with the requirements of Sections14.14 and 14.15 of the Indenture during the annual period covered by the statements then being furnished and (ii)to the extent the Company issued Additional Obligations (as defined in the Indenture) under the Indenture during the period covered by the statements being furnished, any calculations that the Company provided to the Trustee (as defined in the Indenture) to show compliance with the Indenture in connection with the issuance of the Additional Obligations (including with respect to each such Section, where applicable, the calculations of the maximum or minimum amount, ratio or percentage, as the case may be, permissible under the terms of such Sections, and the calculation of the amount, ratio or percentage then in existence); and (b) Event of Default — a statement that such Senior Financial Officer has reviewed the relevant terms hereof and of the Indenture and has made, or caused to be made, under his or her supervision, a review of the transactions and conditions of the Company and its Subsidiaries from the beginning of the annual period covered by the statements then being furnished to the date of the certificate and that such review shall not have disclosed the existence during such period of any condition or event that constitutes a Default or an Event of Default or, if any such condition or event existed or exists, specifying the nature and period of existence thereof and what action the Company shall have taken or proposes to take with respect thereto. - 16 - Section7.3.Visitation.The Company shall permit the representatives of each holder of 2011 Series A Bonds that is an Institutional Investor: (a) No Default — if no Default or Event of Default then exists, at the expense of such holder and upon reasonable prior notice to the Company, to visit the principal executive office of the Company, to discuss the affairs, finances and accounts of the Company and its Subsidiaries with the Company’s officers, and, with the consent of the Company (which consent will not be unreasonably withheld) to visit the other offices and properties of the Company and each Subsidiary, all at such reasonable times and as often as may be reasonably requested in writing (but no Investor shall have the right to make such a request more frequently than once in any 12-month period); and (b) Default — if a Default or Event of Default then exists, at the expense of the Company to visit and inspect any of the offices or properties of the Company or any Subsidiary, to examine all their books of account and other relevant records, reports and documents, to make copies or extracts therefrom, and to discuss their respective affairs, finances and accounts with their respective officers and independent public accountants (and by this provision the Company authorizes said accountants to discuss the affairs, finances and accounts of the Company and its Subsidiaries if a Default or Event of Default then exists), all at such times and as often as may be reasonably requested in writing. Section 8. Affirmative Covenants. The Company covenants that so long as any of the 2011 Series A Bonds are outstanding: Section8.1.Compliance with Law.Without limiting Section9.2, the Company will and will cause each of its Subsidiaries to comply with all laws, ordinances or governmental rules or regulations to which each of them is subject, including, without limitation, ERISA, the USA Patriot Act and Environmental Laws, and will obtain and maintain in effect all licenses, certificates, permits, franchises and other governmental authorizations necessary to the ownership of their respective properties or to the conduct of their respective businesses, in each case to the extent necessary to ensure that non-compliance with such laws, ordinances or governmental rules or regulations or failures to obtain or maintain in effect such licenses, certificates, permits, franchises and other governmental authorizations would not reasonably be expected, individually or in the aggregate, to have a Material Adverse Effect. Section8.2.Insurance.The Company will and will cause each of its Subsidiaries to maintain, with financially sound and reputable insurers, insurance with respect to their respective properties and businesses against such casualties and contingencies, of such types, on such terms and in such amounts (including deductibles, co-insurance and self-insurance, if adequate reserves are maintained with respect thereto) as is customary in the case of entities of established reputations engaged in the same or a similar business and similarly situated. Section8.3.Maintenance of Properties.The Company will and will cause each of its Subsidiaries to maintain and keep, or cause to be maintained and kept, their respective properties in good repair, working order and condition (other than ordinary wear and tear), so that the business carried on in connection therewith may be properly conducted at all times, provided that this Section shall not prevent the Company or any Subsidiary from discontinuing the operation and the maintenance of any of its properties if such discontinuance is desirable in the conduct of its business and the Company has concluded that such discontinuance would not, individually or in the aggregate, reasonably be expected to have a Material Adverse Effect. - 17 - Section8.4.Payment of Taxes.The Company will and will cause each of its Subsidiaries to file all income tax or similar tax returns required to be filed in any jurisdiction and to pay and discharge all taxes shown to be due and payable on such returns and all other taxes, assessments, governmental charges, or levies payable by any of them, to the extent the same have become due and payable and before they have become delinquent, provided that neither the Company nor any Subsidiary need not pay any such tax, assessment, charge or levy if (i)the amount, applicability or validity thereof is contested by the Company or such Subsidiary on a timely basis in good faith and in appropriate proceedings, and the Company or a Subsidiary has established adequate reserves therefor in accordance with GAAP on the books of the Company or such Subsidiary or (ii)the nonpayment of all such taxes, assessments, charges and levies in the aggregate would not reasonably be expected to have a Material Adverse Effect. Section8.5.Corporate Existence, Etc.The Company will at all times preserve and keep in full force and effect its corporate existence and the corporate existence.The Company will at all times preserve and keep in full force and effect the corporate existence of each of its Subsidiaries (unless merged into the Company or a wholly owned Subsidiary) and all rights and franchises of the Company and its Subsidiaries unless, in the good faith judgment of the Company, the termination of or failure to preserve and keep in full force and effect such corporate existence, right or franchise would not, individually or in the aggregate, have a Material Adverse Effect. Section8.6.Books and Records. The Company will and will cause each of its Subsidiaries to, maintain proper books of record and account in conformity with GAAP and all applicable requirements of any Governmental Authority having legal or regulatory jurisdiction over the Company or such Subsidiary, as the case may be. Section 9. Negative Covenants. The Company covenants that so long as any of the 2011 Series A Bonds are outstanding: Section9.1.Transactions with Affiliates.The Company will not and will not permit any Subsidiary to enter into directly or indirectly any Material transaction or Material group of related transactions (including without limitation the purchase, lease, sale or exchange of properties of any kind or the rendering of any service) with any Affiliate (other than the Company or another Subsidiary), except pursuant to the reasonable requirements of the Company’s or such Subsidiary’s business and upon fair and reasonable terms no less favorable to the Company or such Subsidiary than would be obtainable in a comparable arm’s-length transaction with a Person not an Affiliate. - 18 - Section9.2.Line of Business.The Company will not and will not permit any Subsidiary to engage in any business if, as a result, the general nature of the business in which the Company and its Subsidiaries, taken as a whole, would then be engaged would be substantially changed from the general nature of the business in which the Company and its Subsidiaries, taken as a whole, are engaged on the date of this Agreement as described in the Memorandum. Section9.3.Terrorism Sanctions Regulations.The Company will not and will not permit any Subsidiary to (a)become a Person described or designated in the Specially Designated Nationals and Blocked Persons List of the Office of Foreign Assets Control or in Section1 of the Anti-Terrorism Order or (b)engage in any prohibited dealings or transactions with any Person known by any Responsible Officer to be a Person so described or designated, except pursuant to license or other lawful authority from OFAC or other competent U.S.government agency.Each Purchaser agrees that, in making this covenant, the Company shall be entitled to assume that each Purchaser (i)is not a Person described or designated in the Specially Designated Nationals and Blocked Persons List of OFAC or in Section1 of the Anti-Terrorism Order and (ii)does not engage in any prohibited dealings or transactions with any such Person except pursuant to license or other lawful authority from OFAC or other competent U.S.government agency, and (iii)is in compliance, in all material respects, with USA Patriot Act, to the extent applicable to such Purchaser or its Subsidiaries. Section 10. Registration; Exchange; Substitution of 2011 Series A Bonds. The registration, exchange, replacement and transfer of the 2011 Series A Bonds, if any, shall be subject to the terms and provisions of the Indenture. Section 11. Payments on 2011 Series A Bonds. So long as any Purchaser or its nominee shall be the holder of any 2011 Series A Bond, and notwithstanding anything contained in the Indenture or in such 2011 Series A Bond to the contrary, the Company will pay all sums becoming due on such 2011 Series A Bond for principal, make-whole amount or premium, if any, and interest by the method and at the address specified for such purpose below such Purchaser’s name in ScheduleA, or by such other method or at such other address as such Purchaser shall have from time to time specified to the Company in writing for such purpose, without the presentation or surrender of such 2011 Series A Bond or the making of any notation thereon, except that upon written request of the Company made concurrently with or reasonably promptly after payment or prepayment in full of any 2011 Series A Bond, such Purchaser shall surrender such 2011 Series A Bond for cancellation, reasonably promptly after any such request, to the Company at its principal executive office or at the place of payment most recently designated by the Company pursuant to the Indenture.Prior to any sale or other disposition of any 2011 Series A Bond held by a Purchaser or its nominee, such Purchaser will, at its election, either endorse thereon the amount of principal paid thereon and the last date to which interest has been paid thereon or surrender such 2011 Series A Bond to the Company in exchange for a new 2011 Series A Bond or 2011 Series A Bonds of the same maturity pursuant to Section3.7 of the Indenture.The Company will afford the benefits of this Section11 to any Institutional Investor that is the direct or indirect transferee of any 2011 Series A Bond purchased by a Purchaser under this Agreement and that has made the same agreement relating to such 2011 Series A Bond as the Purchasers have made in this Section11. - 19 - Section 12. Expenses, Etc. Section12.1.Transaction Expenses.Whether or not the transactions contemplated hereby are consummated, the Company will pay all reasonable costs and expenses (including reasonable attorneys’ fees of a special counsel and, if reasonably required by the Required Holders, local or other counsel) incurred by the Purchasers and each other holder of a 2011 Series A Bond in connection with such transactions and in connection with any amendments, waivers or consents under or in respect of any Financing Agreement (whether or not such amendment, waiver or consent becomes effective), including, without limitation:(a)the reasonable costs and expenses incurred in enforcing or defending (or determining whether or how to enforce or defend) any rights under any Financing Agreement or in responding to any subpoena or other legal process or informal investigative demand issued in connection with any Financing Agreement, or by reason of being a holder of any 2011 Series A Bond, (b)the reasonable costs and expenses, including financial advisors’ fees, incurred in connection with the insolvency or bankruptcy of the Company or any Subsidiary or in connection with any work-out or restructuring of the transactions contemplatedby any Financing Agreement and (c)the costs and expenses incurred in connection with the initial filing of any Financing Agreement and all related documents and financial information with the SVO, provided that such costs and expenses under this clause(c) shall not exceed $3,000.The Company will pay, and will save each Purchaser and each other holder of a 2011 Series A Bond harmless from, all claims in respect of any fees, costs or expenses if any, of brokers and finders (other than those, if any, retained by a Purchaser or other holder in connection with its purchase of the 2011 Series A Bonds). Section12.2.Survival.The obligations of the Company under this Section12 will survive the payment or transfer of any 2011 Series A Bond, the enforcement, amendment or waiver of any provision of any Financing Agreement, and the termination of any Financing Agreement. Section 13. Survival of Representations and Warranties; Entire Agreement. All representations and warranties contained herein shall survive the execution and delivery of the Financing Agreements, the purchase or transfer by any Purchaser of any 2011 Series A Bond or portion thereof or interest therein and the payment of any 2011 Series A Bond, and may be relied upon by any subsequent holder of a 2011 Series A Bond, regardless of any investigation made at any time by or on behalf of such Purchaser or any other holder of a 2011 Series A Bond.All statements contained in any certificate or other instrument required to be delivered by or on behalf of the Company pursuant to this Agreement shall be deemed representations and warranties of the Company under this Agreement.Subject to the preceding sentence, the Financing Agreements embody the entire agreement and understanding between each Purchaser and the Company and supersede all prior agreements and understandings relating to the subject matter hereof. - 20 - Section 14. Amendment and Waiver. Section14.1.Requirements.This Agreement and the Bonds may be amended, and the observance of any term hereof or of the Bonds may be waived (either retroactively or prospectively), with (and only with) the written consent of the Company and the Required Holders, except that (a)no amendment or waiver of any of the provisions of Section1, 2, 3, 4, 5, 6 or 19 hereof or any defined term (as it is used therein), will be effective as to any Purchaser unless consented to by such Purchaser in writing, and (b)no such amendment or waiver may, without the written consent of the holder of each 2011 Series A Bond at the time outstanding affected thereby, (i)change the percentage of the principal amount of the 2011 Series A Bonds the holders of which are required to consent to any such amendment or waiver or (ii)amend any of Sections 14 or 18. Section14.2.Solicitation of Holders of 2011 Series A Bonds. (a)Solicitation. The Company will provide each holder of the 2011 Series A Bonds (irrespective of the amount of 2011 Series A Bonds then owned by it) with sufficient information, sufficiently far in advance of the date a decision is required, to enable such holder to make an informed and considered decision with respect to any proposed amendment, waiver or consent in respect of any of the provisions hereof or of the 2011 Series A Bonds.The Company will deliver executed or true and correct copies of each amendment, waiver or consent effected pursuant to the provisions of this Section14 to each holder of outstanding 2011 Series A Bonds promptly following the date on which it is executed and delivered by, or receives the consent or approval of, the requisite holders of 2011 Series A Bonds. (b)Payment. The Company will not directly or indirectly pay or cause to be paid any remuneration, whether by way of supplemental or additional interest, fee or otherwise, or grant any security or provide other credit support, to any holder of 2011 Series A Bonds as consideration for or as an inducement to the entering into by any holder of 2011 Series A Bonds of any waiver or amendment of any of the terms and provisions hereof unless such remuneration is concurrently paid, or security is concurrently granted or other credit support concurrently provided, on the same terms, ratably to each holder of 2011 Series A Bonds then outstanding even if such holder did not consent to such waiver or amendment. (c)Consent in Contemplation of Transfer.Any consent made pursuant to this Section14.2 by the holder of any 2011 Series A Bond that has transferred or has agreed to transfer such 2011 Series A Bond to the Company, any Subsidiary or any Affiliate of the Company and has provided or has agreed to provide such written consent as a condition to such transfer shall be void and of no force or effect except solely as to such holder, and any amendments effected or waivers granted or to be effected or granted that would not have been or would not be so effected or granted but for such consent (and the consents of all other holders of 2011 Series A Bonds that were acquired under the same or similar conditions) shall be void and of no force or effect except solely as to such transferring holder. Section14.3.Binding Effect, Etc. Any amendment or waiver consented to as provided in this Section14 applies equally to all holders of 2011 Series A Bonds and is binding upon them and upon each future holder of any 2011 Series A Bond and upon the Company without regard to whether such 2011 Series A Bond has been marked to indicate such amendment or waiver.No such amendment or waiver will extend to or affect any obligation, covenant, agreement, Default or Event of Default not expressly amended or waived or impair any right consequent thereon.No course of dealing between the Company and the holder of any 2011 Series A Bond nor any delay in exercising any rights hereunder or under any 2011 Series A Bond shall operate as a waiver of any rights of any holder of such 2011 Series A Bond.As used herein, the term “this Agreement” and references thereto shall mean this Agreement as it may from time to time be amended or supplemented. - 21 - Section14.4.2011 Series A Bonds Held by Company, etc. Solely for the purpose of determining whether the holders of the requisite percentage of the aggregate principal amount of 2011 Series A Bonds then outstanding approved or consented to any amendment, waiver or consent to be given under this Agreement or the 2011 Series A Bonds, or have directed the taking of any action provided herein or in the 2011 Series A Bonds to be taken upon the direction of the holders of a specified percentage of the aggregate principal amount of 2011 Series A Bonds then outstanding, 2011 Series A Bonds directly or indirectly owned by the Company or any of its Affiliates shall be deemed not to be outstanding. Section 15. Notices. All notices and communications provided for hereunder shall be in writing and sent (a)by telecopy if the sender on the same day sends a confirming copy of such notice by a recognized overnight delivery service (charges prepaid), or (b)by registered or certified mail with return receipt requested (postage prepaid), or (c)by a recognized overnight delivery service (with charges prepaid).Any such notice must be sent: (i)if to any Purchaser or its nominee, to such Purchaser or nominee at the address specified for such communications in ScheduleA, or at such other address as such Purchaser or nominee shall have specified to the Company in writing, (ii)if to any other holder of any 2011 Series A Bond, to such holder at such address as such other holder shall have specified to the Company in writing, (iii)if to the Company, to the Company at its address set forth at the beginning hereof to the attention of Chief Financial Officer, or at such other address as the Company shall have specified to the holder of each 2011 Series A Bond in writing, or (iv)if to the Trustee, to the Trustee at the address specified in the Indenture or at such other address as the Trustee shall have specified to the holder of each Bond in writing. Notices under this Section15 will be deemed given only when actually received. - 22 - Section 16. Indemnification. The Company hereby agrees to indemnify and hold the Purchasers harmless from, against and in respect of any and all loss, liability and expense (including reasonable attorneys’ fees) arising from any misrepresentation or nonfulfillment of any undertaking on the part of the Company under this Agreement.The indemnification obligations of the Company under this Section16 shall survive the execution and delivery of this Agreement, the delivery of the 2011 Series A Bonds to the Purchasers and the consummation of the transactions contemplated herein. Section 17. Reproduction of Documents. This Agreement and all documents relating thereto, including, without limitation, (a)consents, waivers and modifications that may hereafter be executed, (b)documents received by any Purchaser at the Closing (except the 2011 Series A Bonds themselves), and (c)financial statements, certificates and other information previously or hereafter furnished to any Purchaser, may be reproduced by such Purchaser by any photographic, photostatic, electronic, digital, or other similar process and such Purchaser may destroy any original document so reproduced.The Company agrees and stipulates that, to the extent permitted by applicable law, any such reproduction shall be admissible in evidence as the original itself in any judicial or administrative proceeding (whether or not the original is in existence and whether or not such reproduction was made by such Purchaser in the regular course of business) and any enlargement, facsimile or further reproduction of such reproduction shall likewise be admissible in evidence.This Section17 shall not prohibit the Company or any other holder of 2011 Series A Bonds from contesting any such reproduction to the same extent that it could contest the original, or from introducing evidence to demonstrate the inaccuracy of any such reproduction. Section 18. Confidential Information. For the purposes of this Section18, “Confidential Information” means information delivered to any Purchaser by or on behalf of the Company in connection with the transactions contemplated by or otherwise pursuant to this Agreement that is proprietary in nature and that was clearly marked or labeled or otherwise adequately identified when received by such Purchaser as being confidential information of the Company, provided that such term does not include information that (a)was publicly known or otherwise known to such Purchaser prior to the time of such disclosure, (b)subsequently becomes publicly known through no act or omission by such Purchaser or any person acting on such Purchaser’s behalf, (c)otherwise becomes known to such Purchaser other than through disclosure by the Company or (d)constitutes financial statements delivered to such Purchaser under Section7.1 that are otherwise publicly available.Each Purchaser will maintain the confidentiality of such Confidential Information in accordance with the procedures adopted by such Purchaser in good faith to protect its own confidential information and confidential information of third parties delivered to such Purchaser, provided that such Purchaser may deliver or disclose Confidential Information to (i)its directors, trustees, officers, employees, agents, attorneys and affiliates (to the extent such disclosure reasonably relates to the administration of the investment represented by its 2011 Series A Bonds), (ii)its financial advisors and other professional advisors who agree to hold confidential the Confidential Information substantially in accordance with the terms of this Section18, (iii)any other holder of any 2011 Series A Bond, (iv)any Institutional Investor to which it sells or offers to sell such 2011 Series A Bond or any part thereof or any participation therein (if such Person has agreed in writing prior to its receipt of such Confidential Information to be bound by the provisions of this Section18), (v)any Person from which it offers to purchase any security of the Company (if such Person has agreed in writing prior to its receipt of such Confidential Information to be bound by the provisions of this Section18), (vi)any federal or state regulatory authority having jurisdiction over such Purchaser, (vii)the NAIC or the SVO or, in each case, any similar organization, or any nationally recognized rating agency that requires access to information about such Purchaser’s investment portfolio, or (viii)any other Person to which such delivery or disclosure may be necessary or appropriate (w)to effect compliance with any law, rule, regulation or order applicable to such Purchaser, (x)in response to any subpoena or other legal process, (y)in connection with any litigation to which such Purchaser is a party (provided that such litigation is related to such Purchaser’s investment in the Bonds) or (z)if an Event of Default has occurred and is continuing, to the extent such Purchaser may reasonably determine such delivery and disclosure to be necessary or appropriate in the enforcement or for the protection of the rights and remedies under such Purchaser’s 2011 Series A Bonds and this Agreement.Each holder of a 2011 Series A Bond, by its acceptance of a 2011 Series A Bond, will be deemed to have agreed to be bound by and to be entitled to the benefits of this Section14 as though it were a party to this Agreement.On reasonable request by the Company in connection with the delivery to any holder of a 2011 Series A Bond of information required to be delivered to such holder under this Agreement or requested by such holder (other than a holder that is a party to this Agreement or its nominee), such holder will enter into an agreement with the Company embodying the provisions of this Section18. - 23 - Section 19. Substitution of Purchaser. Each Purchaser shall have the right to substitute any one of its Affiliates as the purchaser of the 2011 Series A Bonds that it has agreed to purchase hereunder, by written notice to the Company, which notice shall be signed by both such Purchaser and such Affiliate, shall contain such Affiliate’s agreement to be bound by this Agreement and shall contain a confirmation by such Affiliate of the accuracy with respect to it of the representations set forth in Section6.Upon receipt of such notice, any reference to such Purchaser in this Agreement (other than in this Section19), shall be deemed to refer to such Affiliate in lieu of such original Purchaser.In the event that such Affiliate is so substituted as a Purchaser hereunder and such Affiliate thereafter transfers to such original Purchaser all of the 2011 Series A Bonds then held by such Affiliate, upon receipt by the Company of notice of such transfer, any reference to such Affiliate as a “Purchaser”in this Agreement (other than in this Section19), shall no longer be deemed to refer to such Affiliate, but shall refer to such original Purchaser, and such original Purchaser shall again have all the rights of an original holder of the 2011 Series A Bonds under this Agreement. Section 20. Miscellaneous. Section20.1.Successors and Assigns.All covenants and other agreements contained in this Agreement by or on behalf of any of the parties hereto bind and inure to the benefit of their respective successors and assigns (including, without limitation, any subsequent holder of a 2011 Series A Bond) whether so expressed or not. - 24 - Section20.2.Payments Due on Non-Business Days.Anything in this Agreement or the Bonds to the contrary notwithstanding, any payment of principal of or Make-Whole Amount or interest on any Bond that is due on a date other than a Business Day shall be made on the next succeeding Business Day without including the additional days elapsed in the computation of the interest payable on such next succeeding Business Day; provided that if the maturity date of any Bond is a date other than a Business Day, the payment otherwise due on such maturity date shall be made on the next succeeding Business Day and shall include the additional days elapsed in the computation of interest payable on such next succeeding Business Day. Section20.3.Accounting Terms.All accounting terms used herein which are not expressly defined in this Agreement have the meanings respectively given to them in accordance with GAAP.Except as otherwise specifically provided herein, (i)all computations made pursuant to this Agreement shall be made using numbers prepared in accordance with GAAP, and (ii)all financial statements shall be prepared in accordance with GAAP. For purposes of determining compliance with the financial covenants contained in the Financing Agreements, any election by the Company to measure an item of Indebtedness using fair value (as permitted by Statement of Financial Accounting Standards No.159 or any similar accounting standard) shall be disregarded and such determination shall be made as if such election had not been made. Section20.4.Severability.Any provision of this Agreement that is prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of such prohibition or unenforceability without invalidating the remaining provisions hereof, and any such prohibition or unenforceability in any jurisdiction shall (to the full extent permitted by law) not invalidate or render unenforceable such provision in any other jurisdiction. Section20.5.Construction, Etc.Each covenant contained herein shall be construed (absent express provision to the contrary) as being independent of each other covenant contained herein, so that compliance with any one covenant shall not (absent such an express contrary provision) be deemed to excuse compliance with any other covenant.Where any provision herein refers to action to be taken by any Person, or which such Person is prohibited from taking, such provision shall be applicable whether such action is taken directly or indirectly by such Person. For the avoidance of doubt, all Schedules and Exhibits attached to this Agreement shall be deemed to be a part hereof. Section20.6.Counterparts.This Agreement may be executed in any number of counterparts, each of which shall be an original but all of which together shall constitute one instrument.Each counterpart may consist of a number of copies hereof, each signed by less than all, but together signed by all, of the parties hereto. - 25 - Section20.7.Governing Law.This Agreement shall be construed and enforced in accordance with, and the rights of the parties shall be governed by, the law of the State of NewYork excluding choice-of-law principles of the law of such State that would permit the application of the laws of a jurisdiction other than such State. Section20.8.Jurisdiction and Process; Waiver of Jury Trial.(a)The Company irrevocably submits to the non-exclusive jurisdiction of any NewYork State or federal court sitting in the Borough of Manhattan, The City of NewYork, over any suit, action or proceeding arising out of or relating to this Agreement, the Financing Agreements or the 2011 Series A Bonds.To the fullest extent permitted by applicable law, the Company irrevocably waives and agrees not to assert, by way of motion, as a defense or otherwise, any claim that it is not subject to the jurisdiction of any such court, any objection that it may now or hereafter have to the laying of the venue of any such suit, action or proceeding brought in any such court and any claim that any such suit, action or proceeding brought in any such court has been brought in an inconvenient forum. (b)The Company hereby irrevocably appoints CTCorporation System, with offices as of the date of this Agreement at 111 8th Avenue, 13th Floor, NewYork, NewYork 10011, as its authorized agent for service of process in relation to any action, suit or proceeding of the nature referred to in Section20.8(a).The Company consents to process being served by or on behalf of any holder of a 2011 Series A Bond with respect to any such any action, suit or proceeding by mailing a copy thereof by registered or certified mail (or any substantially similar form of mail), postage prepaid, return receipt requested to CTCorporation System at the address noted above.The Company agrees that such service upon receipt (i)shall be deemed in every respect effective service of process upon it in any such suit, action or proceeding and (ii)shall, to the fullest extent permitted by applicable law, be taken and held to be valid personal service upon and personal delivery to it.Notices hereunder shall be conclusively presumed received as evidenced by a delivery receipt furnished by the United States Postal Service or any reputable commercial delivery service.The Company further agrees that any failure of CTCorporation System to give notice to the Company of any such service shall not impair or affect the validity of such service of any judgment rendered in any such action, suit or proceeding.Nothing in this Agreement will affect the right of any party to this Agreement to serve process in any other manner permitted by law. (c)Nothing in this Section20.8 shall affect the right of any holder of a 2011 Series A Bond to serve process in any manner permitted by law, or limit any right that the holders of any of the 2011 Series A Bonds may have to bring proceedings against the Company in the courts of any appropriate jurisdiction or to enforce in any lawful manner a judgment obtained in one jurisdiction in any other jurisdiction. (d)The Parties hereto hereby waive trial by jury in any action brought on or with respect to this Agreement, the 2011 Series A Bonds or any other document executed in connection herewith or therewith. ***** - 26 - If you are in agreement with the foregoing, please sign the form of agreement on a counterpart of this Agreement and return it to the Company, whereupon this Agreement shall become a binding agreement between you and the Company. Very truly yours, Chugach Electric Association, Inc. By /s/Michael R. Cunningham Name: Michael R. Cunningham Title: Sr. Vice President and Chief Financial Officer - 27 - Accepted as of the date first written above. New York Life Insurance Company By /s/ Ruthard C. Murphy, II Name: Ruthard C. Murphy, II Title:Corporate Vice President New York Life Insurance and Annuity Corporation By New York Life Investment Management LLC, its Investment Manager By /s/ Ruthard C. Murphy, II Name: Ruthard C. Murphy, II Title:Director New York Life Insurance and Annuity Corporation Institutionally Owned Life Insurance Separate Account (BOLI30C) By New York Life Investment Management LLC, its Investment Manager By /s/ Ruthard C. Murphy, II Name: Ruthard C. Murphy, II Title:Director - 28 - Accepted as of the date first written above. New York Life Insurance and Annuity Corporation Institutionally Owned Life Insurance Separate Account(BOLI 30E) By New York Life Investment Management LLC, its Investment Manager By /s/Ruthard C.Murphy, II Name: Ruthard C.Murphy, II Title:Director - 29 - Accepted as of the date first written above. Allstate Life Insurance Company By /s/ Jerry D. Zinkula Name: Jerry D. Zinkula By
